DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2021.
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on February 4, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 3,955,720).
With regard to claim 1, Malone discloses a misting device (10, Fig. 7), comprising: a tank (12) having a proximal end and a distal end (Fig. 7) and defining a fluid chamber for containing a fluid; a fluid delivery system (16) in fluid communication with the tank (12) and configured to emit the fluid as a mist; a barrel (20) extending from the distal end of the tank into the fluid chamber (12), the barrel (20) comprising a barrel chamber (38/40); a locking plate 
With regard to claim 10, Malone discloses a misting device (10, Fig. 7), comprising: a tank (12) having a proximal end and a distal end and defining a fluid chamber (12) for containing a fluid; a fluid delivery system (16) in fluid communication with the tank (12) at the proximal end of the tank and configured to emit the fluid as a mist; a barrel (38) extending from the distal end of the tank into the fluid chamber (12), the barrel (38) comprising a barrel chamber; and a pump (44) operable to pressurize the fluid chamber with air from the barrel chamber (Figs. 9-11), the pump (44) including an air channel (hollow tube of 44) extending through a piston (42), a rod (cylindrical body 44), and a pump handle (46).
With regard to claim 11, the device of Malone discloses the invention as disclosed in the rejection above. Malone further discloses a locking plate (106/104) disposed at the distal end of the tank, wherein the locking plate (106/104) includes one or more structures (106) configured to cooperate with corresponding structures on the pump handle (46) to seat and lock the pump handle in a retracted position.
With regard to claim 14, the device of Malone as modified by Milan discloses the invention as disclosed in the rejection above. Malone further discloses a pressure relief valve (74/100) disposed in the air channel and configured to prevent airflow through the air channel while air pressure in the fluid chamber (12) is below a predefined pressure and allow airflow .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Millan et al. (US 6,601,735 B2).
With regard to claims 2 and 12, the device of Malone discloses the invention as disclosed in the rejection of claim of claim 1 and 11 above. However, Malone fails to disclose the locking plate defines an arcuate locking channel, the locking channel having a receiving end that is wider than a remainder of the locking channel; and the pump handle defines a tab having a narrow portion that fits within the locking channel.
Millan teaches fluid dispenser comprising a locking plate (4) defines an arcuate locking channel (44/45/46), the locking channel (44/45/46) having a receiving end (46) that is wider than a remainder of the locking channel (44/45, see Fig. 5A/5b); and the pump handle (2/3) defines a tab (22) having a narrow portion that fits within the locking channel (Fig. 5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Malone, by replacing the snap-fit locking mechanism (108/110/106) of Malone with the locking channel (44/45/46) and tab (22) of the bayonet mount as taught by Millan, since  the modification is a simple substitution of one known 
With regard to claim 3, the device of Malone as modified by Milan discloses the invention as disclosed in the rejection above. Milan further discloses the tab (22) includes a wide portion that fits into the receiving end of the locking channel (46) but does not fit through the remainder of the locking channel (Fig. 5a).
With regard to claim 6, the device of Malone as modified by Milan discloses the invention as disclosed in the rejection above. Malone further discloses the pump handle (46) is operable by hand to move the piston (42) axially within the barrel chamber (Figs. 9-11).
With regard to claim 7, the device of Malone as modified by Milan discloses the invention as disclosed in the rejection above. Malone further discloses the piston forms an air-tight seal (Figs. 9-11) against an inner surface of the barrel (38/40).
With regard to claim 8, the device of Malone as modified by Milan discloses the invention as disclosed in the rejection above. Malone further discloses the air channel (Figs. 9-11) is in fluid communication with the barrel chamber (38/40) and, via an aperture (102) in the pump handle (46), with a surrounding environment.
With regard to claim 9, the device of Malone as modified by Milan discloses the invention as disclosed in the rejection above. Malone further discloses a pressure relief valve (74/100) disposed in the air channel and configured to prevent airflow through the air channel while air pressure in the fluid chamber (12) is below a predefined pressure and allow airflow through the air channel when air pressure in the fluid chamber is at the predefined pressure (Figs. 9-11).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,293,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claimed invention and the claims 1-8 of ‘354 disclose a misting device comprising a tank, a fluid delivery system, a barrel, a locking plate and a pump.

Allowable Subject Matter
Claims 4-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752